Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00285-CR

                                         Manuel MONREAL,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 365th Judicial District Court, Dimmit County, Texas
                               Trial Court No. 17-10-03164-DCRAJA
                          Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 22, 2018

DISMISSED FOR WANT OF JURISDICTION

           On June 22, 2018, this court issued an order stating this appeal would be dismissed pursuant

to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record within thirty days. See TEX. R. APP. P. 25.2(d), 37.1;

see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003, order).

Appellant did not file an amended certification. The clerk’s record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the

record states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”
                                                                                   04-18-00285-CR


The clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that defendant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-